OPALA, Justice,
dissenting:
The court allows its cognizance under Art. 7 § 4, Okl. Const., to be invoked for consideration of the petition by Marshall Oil Corporation [Marshall] to prohibit all further proceedings against it as defendant in a Grady County District Court injunction suit by which the plaintiff [Bray] allegedly launched an impermissible collateral attack upon Order No. 208017 previously made by the Corporation Commission [Commission]. For the reasons to be stated I would not assume original jurisdiction of the controversy at this stage of proceedings in the court of first instance.
Marshall brought this case here on May 19, 1982. It seeks relief from the May 6, 1982 interlocutory injunction. By that injunction Marshall stands commanded not to use the Browne No. 1 Well as a disposal well. The terms of Order No. 208017 authorize Marshall to do that which the district court enjoined it from doing. The injunction became effective May 7 when Bray posted the required bond. On the record below Marshall has never challenged the district court’s subject-matter jurisdiction over the injunction suit, nor has it secured an explicit adverse ruling upon the point here sought to be placed in controversy. Bray applied to the Commission on April 5, 1982 to vacate its Order No. 208017 as void for want of notice, but met there with an adverse decision on June 17, 1982. Because Bray did not appeal that decision of the Commission, it is now final.
Three time-honored principles of jurisprudence militate strongly against our use of the § 4 writ power in this case.
First, a proceeding for a prerogative writ will not be entertained when this court is called upon to resolve a jurisdictional issue not yet squarely passed upon by the nisi prius court. The Grady County District Court has not yet decided the jurisdictional dispute tendered to us here. Adams v. District Court of Muskogee County, 166 Okl. 263, 27 P.2d 611, 612 [1933].
Second, when a remedy by direct appeal is readily available, the Supreme Court will not let its § 4 cognizance be invoked. A prerogative writ may not be allowed to function as a substitute for the regular process of appellate review. Halliburton v. Williams, 166 Okl. 248, 27 P.2d 360, 361 [1934] and Moses v. Hoebel, Okl., 646 P.2d 601, 603 [1982].
*42The May 6 interlocutory injunction is ap-pealable by right. 12 O.S. 1981 § 993(3). Marshall may not be heard here to complain of it by the use of extraordinary process.
Third, the law erects a barrier against successive attacks upon an adjudicative decision that is claimed to be void. Principles of res judicata apply to a jurisdictional controversy with the same force as they do to other issues in dispute. White v. White, Okl., 607 P.2d 700, 702 [1980] and Eaton v. Weaver Mfg. Co., 582 F.2d 1250, 1255-1256 [10th Cir. 1978].
No prudent assessment can presently be made — from the skimpy paperwork before us — of the effect Bray’s failure to appeal from the Commission’s refusal to vacate Order No. 208017 may have upon his prosecution of the district court injunction suit which Marshall seeks to prohibit here.
I would therefore deny Marshall’s application to assume original jurisdiction. In deciding the jurisdictional contest the district court should be entirely free from, and unhampered by, our premature and hence apt-to-be-improvident guidance.
I am authorized to state that IRWIN, J., concurs in my views.